DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 11-17, and 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim(s) 5, 11, 17, 19; ‘thermal interface material and/or the component  slidably positionable or slidably positioning within an enclosure” are unclear; whereas structures are not asserted as to how the sliding is structurally mechanically accomplished, and/or how the compression force for partial compression is applied prior to sliding i.e. thermally, physical force of other claimed structures or manually by an operator etc. and/or further how slidable positioning is accomplished relative to, with or without sliding the heat source, the component and/or the PCB; and/or if the heat source, the component and PCB is attached to the thermal interface material prior to slidable positioning the entire PCB etc—if so intended for particular or respective claims.  Regarding Claim(s) 8 and 12; “the portion of the memory foam core/resilient core inhibits direct abutting contact between the upper and lower portions of the graphite along the leading edge of the thermal interface material” asserted in lines 3-5 or 6-8 respectively, does not assert any associated structural, functional and/or intervening attributes which constitutes inhibiting the portion from direct abutting contact; whereas the leading edge does not otherwise assert any relative attributes or shape to inhibit the direct abutting contact. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-4, 6-8, 9-10, 12, 14-16, 18, and 20, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Cohen 2016/0004284).
Regarding Claim(s) 1, 8, 12, 14; Cohen discloses a thermal interface material (as set forth by para. 0022—whereas a resilient foam core is wrapped in graphite which constitutes a thermal interface material) comprising: a resilient core/memory foam core—claim 8 (as set forth by para.’s 0022, 0031, 0036—whereas the foam core is resilient so as to exert a force on the thermal material to improve coupling between two components; and further retaining resiliency after compression constitutes a memory of the resilient core, as constituted by open cell polyurethane foam) including a plurality of sides defining a perimeter; and graphite disposed at least partially around the perimeter defined by the plurality of sides of the resilient core (as depicted by Fig.’s 3, or 4—whereas a respective graphite 304 or 404 surrounds a perimeter of more than 1 side of foam 302, or 402 including a respective edge thereof); wherein a portion of the resilient core is disposed between upper and lower portions of the graphite along a leading edge of the thermal interface material, whereby the portion of the resilient core inhibits direct abutting contact between the upper and lower portions of the graphite along the leading edge of the thermal interface material (a leading end face of the core is disposed between upper and lower portions of the graphite to in effect inhibit direct abutting contact between the upper and lower portions—as depicted by Fig. 4 and/or further where the foam comprises an arc shape center section at the leading end and will avoid a collapse of the upper portion on the low portion at the center section of the leading end—para. 0023 and/or as depicted by Fig. 4—where atleast a portion of 404 is omitted at the lower portion and thus will further inhibit any contact with atleast the omitted portion lower portion and the upper portion; and/or whereas para. 0036 discloses the i.e. ‘D’ shape allow the foam to retain resilience after compression to maintain compression contact against structures on either side i.e. above and below the foam).  

Regarding Claim 2; Cohen discloses the thermal interface material of claim 1, wherein: the memory foam core comprises a low-resilience polyurethane foam (as constituted by the open cell polyurethane foam); and/or the heat spreader comprises synthetic graphite (synthetic graphite--as set forth by para. 0022).  

Regarding Claim(s) 4, 16; Cohen discloses the thermal interface material of claim(s) 1 or 14, wherein the memory foam core is compressible such that a portion of the heat spreader/graphite-claim 16 is alignable with a corresponding portion of a heat removal/dissipation structure (whereas the compressible foam is further disclosed as conformable and/or resilient with the heat spreader/graphite wrapped therearound to be alignable by being arranged between thermal assemblies so as to constitute a robust heat conduction path between the foam and thermal assemblies—para. 0022) while the memory foam core remains compressed to thereby avoid sliding (whereas loose tolerances are insufficient for reliable thermally conductive contact—para. 0021; and wherein adhesive(s) i.e. 406, 412-Fig. 4 joins the foam core—para. 0031, and para. 0036 discloses the foam retains resilience after being compressed and allowing it to maintain a compression between heat conducting components) of the heat spreader/graphite-claim 16 with the heat removal/dissipation structure, and expansion of the compressed memory foam core will force the aligned portion of the heat spreader/graphite-claim 16 into thermal contact with the corresponding portion of the heat removal/dissipation structure (retaining resilience after being compressed, and maintaining compressing constitutes compression and expansion--as set forth by para. 0036, and compression/expansion is otherwise set forth by para. 0028) whereby the heat spreader/graphite-claim 16 will define at least a portion of a thermally-conductive heat path at least partially around the perimeter defined by the plurality of sides of the memory foam core to the heat removal/dissipation structure (as further set forth by para.’s 0022 and 0032—whereas heat spreads through the graphite in any direction around the core and in thermal contact with the thermal assemblies).  

Regarding Claim 6; Cohen discloses the thermal interface material of claim 1, wherein the heat spreader comprises a graphite sheet wrapped entirely around the perimeter defined by the plurality of sides of the memory foam core (as already set forth).  NOTE: entirely around perimeter does not denote enclosing an entirety of the foam.

Regarding Claim 9; Cohen discloses the thermal interface material of claim 1, wherein the heat spreader comprises graphite, such that the thermal interface material comprise a graphite over memory foam gasket (whereas the foam core is wrapped by the graphite which is sealed as disclosed by para.’s 0030-0032 and/or 0035-0037—whereas sealing prevent contamination of electronic device).  

Regarding Claim 10; Cohen discloses the thermal interface material of claim 1, wherein the heat spreader comprises one or more of a graphite sheet (as set forth by para. 0022).

Regarding Claim 14; Cohen discloses the thermal interface material of claim 12, wherein: the resilient core comprises a memory foam core (as already set forth); and the graphite comprises synthetic graphite (as already set forth).  

Regarding Claim(s) 18; the method steps are necessitated by the already disclosed structure of Cohen.

Regarding Claim(s) 20; Cohen disloses the method of claim 18, wherein: the method further comprising the heat spreader comprises graphite (synthetic graphite--as set forth by para. 0022).  NOTE: each limitation is asserted with an “or condition” and thus only one must be rejected.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Cohen 2016/0004284).
Regarding Claim(s) 3, 15; Cohen discloses the thermal interface material of claim(s) 1 or 14, wherein the memory foam core is configured to be compressible into a compressed shape, and retain the compressed shape (as set forth by para. 0036), having the reduced thickness for a time (as constituted by para. 0036—whereas the foam retain a resiliency after compression which constitutes a reduced thickness for atleast some time), except, explicitly for a predetermined minimum amount of time.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the foam core so as to maintain the desired resiliency after compression for a predetermined time to maintain compression against components on either side, as set forth by para. 0036 so as to allow for efficient heat rejection and maintain operation at low temperature and/or to allowed for enhanced thermal contact therebetween until abnormal temperatures are reduced to a desired operating range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
7.	Claims 5, 7, 11, 13, 17, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; the thermal interface material of claim 1, wherein the memory foam core is configured to be compressible such that the thermal interface material is slidably positionable within an enclosure to align the heat spreader for thermal contact with the enclosure while the memory foam core remains compressed to thereby avoid sliding contact of the heat 5spreader with the enclosure, and expansion of the compressed memory foam core will force the heat spreader into thermal contact with the enclosure whereby the heat spreader will define at least a portion of a thermally-conductive heat path at least partially around the perimeter defined by the plurality of sides of the memory foam core to the enclosure.  Regarding Claim 7; the thermal interface material of claim 1, wherein the thermal interface material comprises: a first portion with a generally rectangular cross-section or profile; and a second opposite portion with a generally triangular cross-section or profile including a downwardly slanted top surface that provides the thermal interface material with a tapering leading edge. Regarding Claim 11; the device including a heat source, the thermal interface material of claim 1 disposed along the heat source, and an enclosure, wherein the heat source and the 6thermal interface material are slidably positionable within the enclosure while the memory foam core is at least partially compressed to thereby avoid sliding contact of the heat spreader with the enclosure, and expansion of the compressed memory foam core will force the heat spreader into thermal contact with the enclosure whereby the heat spreader will define at least a portion of a thermally-conductive heat path from the heat source at least partially around the perimeter defined by the plurality of sides of the memory foam core to the enclosure.  Regarding Claim 13; the thermal interface material of claim 12, wherein the thermal interface material comprises: a first portion with a generally rectangular cross-section or profile; and a second opposite portion with a generally triangular cross-section or profile including a downwardly slanted top surface that provides the thermal interface material with a tapering leading edge portion that reduces in height along a direction from the first portion to the leading edge.  Regarding Claim 17; A device including a heat source, the thermal interface material of claim 12 disposed along the heat source, and an enclosure, wherein the heat source and the thermal interface material are slidably positionable within the enclosure while the resilient core is at least partially compressed to thereby avoid sliding contact of the graphite with the enclosure, and expansion of the resilient core will force the graphite into thermal contact with the enclosure whereafter the graphite will define at least a portion of a thermally-conductive heat path from the heat source at least partially around the perimeter defined by the plurality of sides of the resilient core to the enclosure.  Regarding Claim 19; the method of claim 18, wherein the heat spreader comprises graphite; the heat source comprises a component mounted on a printed circuit board; the heat removal/dissipation structure comprises an enclosure; aligning the portion of the heat spreader for thermal contact with the corresponding portion of the heat removal/dissipation structure includes slidably positioning the component and the thermal interface material within the enclosure while the memory foam core remains at least partially compressed to thereby align a portion of the graphite with the corresponding portion of the enclosure while avoiding sliding contact of the graphite with the enclosure; and allowing the memory foam core to expand includes allowing the memory foam core to expand such that expansion of the compressed memory foam core thermally contacts the aligned portion of the graphite with the corresponding portion of the enclosure, whereby the graphite defines at least a portion of a thermally-conductive heat path at least partially around the perimeter defined by the plurality of sides of the memory foam core to the enclosure.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835